


110 HR 5606 IH: Child Protection Improvements Act of

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5606
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Schiff (for
			 himself and Mr. Rogers of Michigan)
			 introduced the following bill; which was referred to the
			  Committee on the
			 Judiciary
		
		A BILL
		To amend the National Child Protection Act of 1993 to
		  establish a permanent background check system.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Improvements Act of
			 2008.
		2.FindingsCongress finds the following:
			(1)In 2006,
			 61,200,000 adults (a total of 26.7 percent of the population) contributed a
			 total of 8,100,000,000 hours of volunteer service. Of those who volunteer, 27
			 percent dedicate their service to education or youth programs, or a total of
			 16,500,000 adults.
			(2)Assuming recent
			 incarceration rates remain unchanged, an estimated 6.6 percent of individuals
			 in the United States will serve time in prison for a crime during their
			 lifetime. The Integrated Automated Fingerprint Identification System of the
			 Federal Bureau of Investigation maintains fingerprints and criminal histories
			 on more than 47,000,000 individuals, many of whom have been arrested or
			 convicted multiple times.
			(3)A
			 study released in 2002, found that, of individuals released from prison in 15
			 States in 1994, an estimated 67.5 percent were rearrested for a felony or
			 serious misdemeanor within 3 years. Three-quarters of those new arrests
			 resulted in convictions or a new prison sentence.
			(4)Given the large
			 number of individuals with criminal records and the vulnerability of the
			 population they work with, human service organizations that work with children
			 need an effective and reliable means of obtaining a complete criminal history
			 in order to determine the suitability of a potential volunteer or
			 employee.
			(5)The large majority
			 of Americans (88 percent) favor granting youth-serving organizations access to
			 conviction records for screening volunteers and 59 percent favored allowing
			 youth-serving organizations to consider arrest records when screening
			 volunteers. This was the only use for which a majority of those surveyed
			 favored granting access to arrest records.
			(6)Congress has previously attempted to ensure
			 that States make Federal Bureau of Investigation criminal history record checks
			 available to organizations seeking to screen employees and volunteers who work
			 with children, the elderly, and individuals with disabilities, through the
			 National Child Protection Act of 1993 (42 U.S.C. 5119 et seq.) and the
			 Volunteers for Children Act (Public Law 105–251; 112 Stat. 1885). However,
			 according to a June 2006 report from the Attorney General, these laws
			 did not have the intended impact of broadening the availability of NCPA
			 checks.. A 2007 survey conducted by MENTOR/National Mentoring
			 Partnership found that only 18 States allowed youth mentoring organizations to
			 access nationwide Federal Bureau of Investigation background searches.
			(7)Even when
			 accessible, the cost of a criminal background check can be prohibitively
			 expensive, ranging from $5 to $75 for a State fingerprint check, plus the
			 Federal Bureau of Investigation fee, which ranges between $16 to $24, for a
			 total of between $21 and $99 for each volunteer or employee.
			(8)Delays in
			 processing such checks can also limit their utility. While the Federal Bureau
			 of Investigation processes all civil fingerprint requests in less than 24
			 hours, State response times vary widely, and can take as long as 42
			 days.
			(9)The Child Safety
			 Pilot Program under section 108 of the PROTECT Act (42 U.S.C. 5119a note)
			 revealed the importance of performing fingerprint-based Federal Bureau of
			 Investigation criminal history record checks. Of 29,000 background checks
			 performed through the pilot as of March 2007, 6.4 percent of volunteers were
			 found to have a criminal record of concern, including very serious offenses
			 such as sexual abuse of minors, assault, child cruelty, murder, and serious
			 drug offenses.
			(10)In an analysis
			 performed on the volunteers screened in the first 18 months of the Child Safety
			 Pilot Program, it was found that over 25 percent of the individuals with
			 criminal records had committed an offense in a State other than the State in
			 which they were applying to volunteer, meaning that a State-only search would
			 not have found relevant criminal results. In addition, even though volunteers
			 knew a background check was being performed, over 50 percent of the individuals
			 found to have a criminal record falsely indicated on their application form
			 that they did not have a criminal record.
			(11)The Child Safety
			 Pilot Program also demonstrates that timely and affordable background checks
			 are possible, as background checks under that program are completed within 3 to
			 5 business days at a cost of $18.
			3.Background
			 checksThe National Child
			 Protection Act of 1993 (42 U.S.C. 5119 et seq.) is amended—
			(1)by redesignating
			 section 5 as section 6; and
			(2)by inserting after
			 section 4 the following:
				
					5.Program for
				national criminal history background checks for child-serving
				organizations
						(a)DefinitionsIn this section—
							(1)the term
				applicant processing center means the applicant processing
				center established by the Attorney General under subsection (b)(1);
							(2)the term
				child means an individual who is less than 18 years of
				age;
							(3)the term
				covered entity means a business or organization, whether public,
				private, for-profit, nonprofit, or voluntary that provides care, care
				placement, supervision, treatment, education, training, instruction, or
				recreation to children, including a business or organization that licenses,
				certifies, or coordinates individuals or organizations to provide care, care
				placement, supervision, treatment, education, training, instruction or
				recreation to children;
							(4)the term
				covered individual means an individual—
								(A)who has, seeks to
				have, or may have unsupervised access to a child served by a covered entity;
				and
								(B)who—
									(i)is
				employed by or volunteers with, or seeks to be employed by or volunteer with, a
				covered entity; or
									(ii)owns or operates,
				or seeks to own or operate, a covered entity;
									(5)the term
				fitness determination program means the fitness determination
				program established under subsection (b)(2);
							(6)the term
				identification document has the meaning given that term in
				section 1028 of title 18, United States Code;
							(7)the term
				participating entity means a covered entity that is approved
				under subsection (f) to receive nationwide background checks from the applicant
				processing center and to participate in the fitness determination
				program;
							(8)the term
				State means a State of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, American Samoa, the Virgin Islands,
				Guam, the Commonwealth of the Northern Mariana Islands, the Federated States of
				Micronesia, the Republic of the Marshall Islands, and the Republic of Palau;
				and
							(9)the term
				State authorized agency means a division or office of a State
				designated by that State to report, receive, or disseminate criminal history
				information.
							(b)Establishment of
				programNot later than 90 days after the date of enactment of the
				Child Protection Improvements Act of 2008, the Attorney General shall
							(1)establish within
				the Federal Government or through an agreement with a nonprofit entity an
				applicant processing center; and
							(2)enter into an
				agreement with the National Center for Missing and Exploited Children, under
				which the National Center for Missing and Exploited Children shall establish a
				fitness determination program.
							(c)Applicant
				Processing Center
							(1)PurposeThe
				purpose of the applicant processing center is to streamline the process of
				obtaining nationwide background checks, provide effective customer service, and
				facilitate widespread access to nationwide background checks by participating
				entities.
							(2)DutiesThe
				applicant processing center shall—
								(A)provide
				information to covered entities on the requirements to become a participating
				entity;
								(B)provide
				participating entities with access to nationwide background checks on covered
				individuals;
								(C)receive paper and
				electronic requests for nationwide background checks on covered individuals
				from participating entities;
								(D)serve as a
				national resource center to provide guidance and assistance to participating
				entities on how to submit requests for nationwide background checks, how to
				interpret criminal history records, how to obtain State criminal background
				checks, and other related information;
								(E)to the extent
				practicable, negotiate an agreement with each State authorized agency under
				which—
									(i)that State
				authorized agency shall conduct a State criminal background check within the
				time periods specified in subsection (e) in response to a request from the
				applicant processing center and provide criminal history records to the
				National Center for Missing and Exploited Children; and
									(ii)a
				participating entity may elect to obtain a State background check, in addition
				to a nationwide background check, through 1 unified request to the applicant
				processing center;
									(F)convert all paper
				fingerprint cards into an electronic form and securely transmit all
				fingerprints electronically to the national criminal history background check
				system and, if appropriate, the State authorized agencies;
								(G)collect a fee to
				conduct the nationwide background check, and, if appropriate, a State criminal
				background check, and remit fees to the National Center for Missing and
				Exploited Children, the Federal Bureau of Investigation, and the State
				authorized agencies, as appropriate;
								(H)convey the results
				of the fitness determination to the participating entity that submitted the
				request for a nationwide background check; and
								(I)coordinate with
				the Federal Bureau of Investigation, participating State authorized agencies,
				and the National Center for Missing and Exploited Children to ensure that
				background check requests are being completed within the time periods specified
				in subsection (e).
								(3)RequestsA
				request for a nationwide background check by a participating entity shall
				include—
								(A)the fingerprints
				of the covered individual, in paper or electronic form;
								(B)a photocopy of a
				valid identification document; and
								(C)a statement
				completed and signed by the covered individual that—
									(i)sets out the
				covered individual’s name, address, and date of birth, as those items of
				information appear on a valid identification document;
									(ii)states whether
				the covered individual has a criminal record, and, if so, provides the
				particulars of such criminal record;
									(iii)notifies the
				covered individual that the Attorney General and, if appropriate, a State
				authorized agency may perform a criminal history background check and that the
				signature of the covered individual on the statement constitutes an
				acknowledgment that such a check may be conducted;
									(iv)notifies the
				covered individual that prior to and after the completion of the background
				check, the participating entity may choose to deny the covered individual
				access to children; and
									(v)notifies the
				covered individual of the right of the covered individual to correct an
				erroneous record of the Attorney General and, if appropriate, the State
				authorized agency.
									(4)Fees
								(A)In
				generalThe applicant processing center may collect a fee to
				defray the costs of carrying out its duties and the duties of the National
				Center for Missing and Exploited Children under this section—
									(i)for a nationwide
				background check and fitness determination, in an amount not to exceed the
				lesser of—
										(I)the actual cost to
				the applicant processing center and the National Center for Missing and
				Exploited Children of conducting a nationwide background check and fitness
				determination under this section; or
										(II)(aa)$25 for a participating
				entity that is a nonprofit entity; or
											(bb)$40 for any other participating
				entity; and
											(ii)for a State
				criminal background check described in paragraph (2)(E), in the amount
				specified in the agreement with the applicable State authorized agency, not to
				exceed $18.
									(B)Reduced
				feesIn determining the amount of the fees to be collected under
				subparagraph (A), the applicant processing center—
									(i)shall, to the
				extent possible, discount such fees for participating entities that are
				nonprofit entities; and
									(ii)may use fees paid
				by participating entities that are not nonprofit entities to reduce the fees to
				be paid by participating entities that are nonprofit entities.
									(C)Prohibition on
				fees
									(i)In
				generalA participating entity may not charge another entity or
				individual a surcharge to access a background check conducted under this
				section.
									(ii)ViolationThe
				Attorney General shall bar any participating entity that the Attorney General
				determines violated clause (i) from submitting background checks under this
				section.
									(d)Fitness
				Determination Program
							(1)PurposeThe
				purpose of the fitness determination program is to provide participating
				entities with reliable and accurate information regarding whether a covered
				individual has been convicted of, or is under pending arrest or indictment for,
				a crime that bears upon the fitness of the covered individual to have
				responsibility for the safety and well-being of the children in their
				care.
							(2)Requirements of
				fitness determination programAs part of operating the fitness
				determination program, the National Center for Missing and Exploited Children
				shall—
								(A)establish
				procedures to securely receive criminal background records from the Federal
				Bureau of Investigation and, if appropriate, State authorized agencies;
								(B)make
				determinations regarding whether the criminal history record information
				received in response to a criminal history background check conducted under
				this section indicates that the covered individual has a criminal history
				record that may render the covered individual unfit to provide care to
				children, based on the criteria described in paragraph (3);
								(C)convey a fitness
				determination to the applicant processing center;
								(D)specify the source
				of the criminal history information upon which a fitness determination is
				based; and
								(E)work with the
				applicant processing center and the Federal Bureau of Investigation to develop
				procedures and processes to ensure that criminal history background check
				requests are being completed within the time periods specified in subsection
				(e).
								(3)Criteria
								(A)In
				generalSubject to subparagraph (B), the fitness determination
				program shall use the criteria relating to when criminal history record
				information indicates that an individual has a criminal history record that may
				render the individual unfit to provide care to children that were established
				for the Child Safety Pilot Program under section 108(a)(3) of the PROTECT Act
				(42 U.S.C. 5119a note).
								(B)ReviewThe
				Attorney General and the National Center for Missing and Exploited Children, in
				coordination with national organizations representing a range of covered
				entities, shall review the criteria described in subparagraph (A) and make any
				changes needed to use such criteria in the fitness determination
				program.
								(e)Timing
							(1)In
				generalCriminal background checks shall be completed not later
				than 10 business days after the date that a request for a national background
				check is received by the applicant processing center. The applicant processing
				center shall work with the National Center for Missing and Exploited Children
				and the Federal Bureau of Investigation to ensure that the time limits under
				this subsection are being achieved.
							(2)Application
				processingThe applicant processing center shall electronically
				submit a national background check request to the national criminal history
				background check system and, if appropriate, the participating State authorized
				agency not later than 3 business days after the date that a request for a
				national background check is received by the applicant processing
				center.
							(3)Conduct of
				background checksThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall provide criminal history records
				information to the National Center for Missing and Exploited Children not later
				than 3 business days after the date that the Federal Bureau of Investigation or
				State authorized agency, as the case may be, receives a request for a
				nationwide background check from the applicant processing center.
							(4)Fitness
				determinationsThe National Center for Missing and Exploited
				Children shall convey a fitness determination to a participating entity and the
				applicant processing center not later than 4 business days after the date that
				the National Center for Missing and Exploited Children has received criminal
				history records from the Federal Bureau of Investigation and, if appropriate,
				each applicable State authorized agency.
							(f)Participation in
				Program
							(1)In
				generalThe applicant processing center shall determine whether
				an entity is a covered entity and whether that covered entity should be
				approved as a participating entity, based on the consultation conducted under
				paragraph (2).
							(2)ConsultationIn
				determining how many covered entities to approve as participating entities, the
				applicant processing center shall consult quarterly with the Federal Bureau of
				Investigation and the National Center for Missing and Exploited Children to
				determine the volume of requests for fitness determinations that can be
				completed, based on the capacity of the applicant processing center and the
				fitness determination program, the availability of resources, and the
				demonstrated need for such determinations in order to protect children.
							(3)Preference for
				nonprofit organizationsIn determining whether a covered entity
				should be approved as a participating entity under paragraph (1), the applicant
				processing center shall give preference to any organization participating in
				the Child Safety Pilot Program under section 108(a)(3) of the PROTECT Act (42
				U.S.C. 5119a note) on the date of enactment of the Child Protection
				Improvements Act of 2008 and to any other nonprofit organizations.
							(g)Rights of
				Covered Individuals
							(1)In
				generalA covered individual who is the subject of a nationwide
				background check under this section may contact the Federal Bureau of
				Investigation and, if appropriate, a State authorized agency to—
								(A)request that the
				full criminal history report of that covered individual be provided to that
				covered individual or the applicable participating entity not later than 10
				business days after the date of that request; and
								(B)challenge the
				accuracy and completeness of the criminal history record information in the
				criminal history report.
								(2)Resolution of
				challengesThe Federal Bureau of Investigation and, if
				appropriate, a State authorized agency shall promptly make a determination
				regarding the accuracy and completeness of any criminal history record
				information challenged under paragraph (1)(B).
							(h)Authorization of
				Appropriations
							(1)In
				generalThere are authorized to be appropriated to the Attorney
				General $5,000,000 for fiscal year 2008, to—
								(A)establish and
				carry out the duties of the applicant processing center established under this
				section;
								(B)establish and
				carry out the fitness determination program; and
								(C)pursue
				technologies and procedures to streamline and automate processes to enhance
				cost efficiency.
								(2)Fitness
				determinationsThere are authorized to be appropriated to the
				Attorney General to carry out the agreement under this section with the
				National Center for Missing and Exploited Children $1,000,000 for each of
				fiscal years 2009 through 2013 to support the fitness determination program and
				so that fees for nonprofit organizations under that program are as low as
				possible.
							(3)Sense of
				congressIt is the sense of Congress that in fiscal year 2009,
				and each fiscal year thereafter, the fees collected by the applicant processing
				center should be sufficient to carry out the duties of the applicant processing
				center under this section and to help support the fitness determination
				program.
							(i)Report to
				congressThe Attorney General shall, on an annual basis, submit
				to Congress a report on the participating entities, the number of covered
				individuals submitting applications under this section, and the data on the
				number and types of fitness determinations issued under this section.
						(j)Limitation on
				Liability
							(1)In
				generalA participating entity shall not be liable in an action
				for damages solely for failure to conduct a criminal background check on a
				covered individual, nor shall a State or political subdivision thereof nor any
				agency, officer, or employee thereof, be liable in an action for damages for
				the failure of a participating entity (other than itself) to take action
				adverse to a covered individual who was the subject of a background
				check.
							(2)RelianceThe
				applicant processing center or a participating entity that reasonably relies on
				a fitness determination or criminal history record information received in
				response to a background check under this section shall not be liable in an
				action for damages based on the inaccuracy or incompleteness of that
				information.
							(3)National center
				for missing and exploited children
								(A)In
				generalExcept as provided in subparagraphs (B) and (C), the
				National Center for Missing and Exploited Children, including a director,
				officer, employee, or agent of the National Center for Missing and Exploited
				Children, shall not be liable in an action for damages relating to the
				performance of the responsibilities and functions of the National Center for
				Missing and Exploited Children under this section.
								(B)Intentional,
				reckless, or other misconductSubparagraph (A) shall not apply in
				an action if the National Center for Missing and Exploited Children, or a
				director, officer, employee, or agent of the National Center for Missing and
				Exploited Children, engaged in intentional misconduct or acted, or failed to
				act, with actual malice, with reckless disregard to a substantial risk of
				causing injury without legal justification, or for a purpose unrelated to the
				performance of responsibilities or functions under this section.
								(C)Ordinary
				business activitiesSubparagraph (A) shall not apply to an act or
				omission relating to an ordinary business activity, such as an activity
				involving general administration or operations, the use of motor vehicles, or
				personnel
				management.
								.
			4.Extension of
			 child safety pilotSection
			 108(a)(3)(A) of the PROTECT Act (42 U.S.C. 5119a note) is amended—
			(1)by striking
			 60-month; and
			(2)by adding at the
			 end the following: The Child Safety Pilot Program under this paragraph
			 shall terminate on the date that the program for national criminal history
			 background checks for child-serving organizations established under the Child
			 Protection Improvements Act of 2008 is operating and able to enroll any
			 organization using the Child Safety Pilot Program..
			
